 1   Folkman LLC                                       Weil, Gotshal & Manges LLP
     Theodore J. Folkman (pro hac vice)                Edward R. Reines (SBN 135960)
 2   ted@folkman.law                                   edward.reines@weil.com
     PO Box 116                                        Derek C. Walter (SBN 246322)
 3   Boston, MA 02131                                  derek.walter@weil.com
 4   Tel: (617) 646-9980                               Silicon Valley Office
                                                       201 Redwood Shores Parkway
 5   Hecht Partners LLP                                Redwood Shores, CA 94065
     Minyao Wang (pro hac vice)                        Tel: (650) 802-3000
 6   mwang@hechtpartnersllp.com
     20 West 23rd St Fifth Floor
 7   New York, NY 10010
 8   Tel: (212) 851-6821

 9   Attorneys for Applicant Illumina Cambridge Ltd.

10
11
                               UNITED STATES DISTRICT COURT
12
                             NORTHERN DISTRICT OF CALIFORNIA
13
14
     In re APPLICATION OF ILLUMINA                 Civ. A. No. 19-mc-80215-WHO-TSH
15   CAMBRIDGE LTD. for issuance of
     subpoenas under 28 U.S.C. § 1782              ILLUMINA CAMBRIDGE LTD.’S
16
                                                   ADMINSITRATIVE MOTION FOR
17                                                 EXPEDITED RULING ON THE
                                                   PARTIES’ DISCOVERY DISPUTE
18
19
20

21
22
23
24
25
26
27
28
30
                                 ADMINSITRATIVE MOTION
31
 1
                              NOTICE OF MOTION AND MOTION
 2         Pursuant to Civil Local Rule 7-11, Applicant Illumina Cambridge Ltd. (“Illumina
 3   Cambridge”) submits this Administrative Motion for an Expedited Ruling on the Parties’
 4   Discovery Dispute as forth at ECF No. 65.
 5         Illumina Cambridge respectfully requests that this Court expedite its ruling on its
 6   motion to require immediate production of documents concerning which BGI Entities are
 7   selling, importing, offering, supplying, or otherwise dealing in BGI Sequencers in
 8   Switzerland, which models are sold, imported, or offered, and the sales volume in
 9   Switzerland. An expedited decision is necessary to permit Illumina Cambridge to meet a
10   May 11, 2020 evidentiary submission deadline in Switzerland.
11         This motion shall be based on this Notice of Motion and Motion, the Declaration of
12   Minyao Wang, the record to date in this matter, and upon any further matters the Court
13   deems appropriate.
14                                     RELIEF REQUESTED

15          Illumina Cambridge filed this Application on September 6, 2019. On November 7,

16   2020, Magistrate Judge Thomas Hixson granted the Application (ECF No. 16). On February

17   19, 2020 Magistrate Judge Hixson denied the Respondents’ motion to vacate (ECF No. 42).

18   Respondents then sought appellate review in this Court. On April 7, 2020, this Court denied

19   the appeal by the Respondents and directed the parties to meet and confer to set a schedule

20   for production that “will account for the time needed for respondents to review the responsive

21   documents the respondents have in their possession, the needs of the foreign cases, and the

22   ongoing COVID-19 epidemic.” (ECF No. 61 at 9-10). As the Court knows (ECF No. 59),

23   the deadline for production of evidence in the Swiss Proceedings is May 11, now only eleven

24   days away.

25          To date, the Respondents have produced nothing. The parties met and conferred twice
     but are at an impasse. Illumina Cambridge has an immediate need for the production of
26
     documents regarding commercial activities in Switzerland, or at least a deposition on that
27
     topic. The parties’ respective positions were briefed on April 29, 2020 (ECF No. 65).
28
30
                                              1
                                    ADMINSITRATIVE MOTION
31
 1
     Illumina Cambridge has asked that the Court order Respondents to produce all responsive
 2   documents by May 4 so that Illumina Cambridge will have the necessary time for review in
 3   advance of the deadline in Switzerland. The Court has yet to issue a ruling.
 4                                         CONCLUSION
 5          For these reasons, Illumina Cambridge respectfully requests the Court grant Illumina
 6   Cambridge’s Administrative Motion for an Expedited Ruling on Parties’ Discovery Dispute.
 7
 8 Dated: April 30, 2020

 9                                                         Respectfully submitted,
10                                                         /s/ Minyao Wang
11                                                         Folkman LLC
                                                           Theodore J. Folkman (pro hac vice)
12                                                         ted@folkman.law
                                                           PO Box 116
13                                                         Boston, MA 02131
                                                           Tel: (617) 219-9664
14
15                                                         Hecht Partners LLP
                                                           Minyao Wang (pro hac vice)
16                                                         mwang@hechtpartners.com
                                                           20 West 23rd St Fifth Floor
17                                                         New York, NY 10010
                                                           Tel: (212) 851-6821
18
                                                           Attorney for Applicant Illumina Cambridge Ltd.
19
20
21   ATTESTATION: I hereby certify that on April 30, 2020 I contacted via email Katie Scott,
22   counsel to the Respondents about the relief sought in this Motion. I did not receive a response.
23                                                   By: /s/ Minyao Wang
24                                                       Minyao Wang

25
26

27
28
30
                                              2
                                    ADMINSITRATIVE MOTION
31
